—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered June 12, 2001, which granted the petition brought pursuant to CPLR article 78 to the extent of annulling the determination of respondent Police Commissioner, dated October 13, 2000, which summarily terminated petitioner John Kane from his position as a police officer, reinstating him with back pay, and remitting the matter to respondent Police Department for an administrative hearing, unanimously reversed, on the facts, without costs, the order vacated, and the matter remanded to the Supreme Court for proceedings de novo.
We agree with the parties that the dispute as to the calculation of petitioner’s probationary period should be heard anew before the Supreme Court. Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.